Citation Nr: 1426554	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  04-37 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He passed away in July 2003.  The appellant is claiming entitlement to death benefits as his surviving spouse.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the RO in Seattle, Washington.  This case was first before the Board of Veterans' Appeals (Board) in July 2013, when it was remanded for further development.  The development directed in the July 2013 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on July [redacted], 2003, as the result of hepatic failure due to cryptogenic cirrhosis.  



2.  The Veteran was not exposed to mustard gas during active duty service.

3. During his lifetime, the Veteran was service-connected for a psychophysiological gastrointestinal reaction syndrome and residuals of a hemorrhoidectomy; he was granted a 100 percent disability rating for service-connected psychophysiological gastrointestinal reaction syndrome from October 20, 2000, less than 10 years prior to his death.  

4. Hepatic failure and cryptogenic cirrhosis were not present during the Veteran's period of active service, continuously present since service, or manifest to a compensable degree within one year of service separation, and are not otherwise directly related to an incident of service.  

5. The Veteran's service-connected disabilities did not cause or aggravate any of the medical conditions that caused his death, nor did they cause or contribute substantially or materially to cause the Veteran's death.  


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312, 3.316 (2013).

2. The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318  are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to initial adjudication of the appellant's DIC claim, an August 2003 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

In the context of a claim for cause of death benefits, adequate notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected in order to satisfy the first Quartuccio element.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The August 2003 letter, as well as a February 2007 letter, contained such notice.  

The Board also concludes VA's duty to assist has been satisfied. The Veteran's partial service personnel and treatment records are in the file.  In response to RO requests made during the Veteran's lifetime, the National Personnel Records Center stated that the Veteran's remaining service personnel and treatment records were fire-related and the information requested could not be reconstructed.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile.  During his lifetime, the Veteran was adequately advised regarding the unavailability of his service records in accordance with 38 C.F.R. § 3.159(e).  
The Veteran's VA medical records are also in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has not identified or referenced any outstanding records that she wanted VA to obtain or that she felt were relevant to her claims.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim. See Daves v. Nicholson, 21 Vet. App. 46, 50-51   (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).  

The Board finds that the duty to provide an examination or opinion is not triggered based on any possible theory of entitlement.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the only evidence that the Veteran's cause of death is related to military service is the conclusory generalized lay statements of the appellant.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  The Board notes that in May 2001, prior to the Veteran's death, a VA medical examination and opinion were obtained to evaluate a possible relationship between the liver condition that eventually caused his death and his in-service gastrointestinal problems.  The Board finds the May 2001 opinion to be adequately supported by a solid factual foundation and a reasoned basis.  The opinion indicated there was no relationship between the Veteran's liver condition (his ultimate cause of death) and his in-service symptoms, providing competent medical evidence that no examination is warranted in connection with the appellant's claim.  

The appellant alleges that the Veteran was exposed to mustard gas in service and that this exposure caused many of his health problems, including the liver condition that ultimately resulted in his death.  However, despite conducting all necessary development conducted by the RO, there is no objective evidence of record indicating the Veteran was exposed to mustard gas or that such an exposure had any relationship to his service-connected disabilities or his cause of death.  The appellant has submitted no evidence other than her assertions to support this theory, and no objective evidence supporting this theory is otherwise of record.  

As there is no evidence of record that the appellant's theory is plausible, the Board finds that there is no reasonable possibility that a medical opinion would assist the appellant in substantiating her claim.  Thus, the duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(a)  is not triggered by the appellant's contentions.  See Wood, supra. 

II. Service Connection for Cause of Death

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2013).  The Board notes that although the appellant remarried following the Veteran's death, she was over the age of 57 at the time she remarried and is thus still eligible to receive dependency and indemnity compensation as a surviving spouse per 38 C.F.R. § 3.55(a)(10)(i).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."   38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran was exposed to mustard gas in service, which caused his medical problems later in life.  The appellant also asserts entitlement to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran was rated totally disabled for several years prior to his death.  For the reasons that follow, the Board finds neither service connection for the Veteran's cause of death nor DIC benefits under 38 U.S.C.A. § 1318 is warranted.  

The Board must address several threshold questions before turning to her contentions.  First, the Board must consider whether the cause of death was service-connected.  If not, then the Board must consider whether the cause of death could have been service-connected.  If not, then the Board must consider whether the Veteran's actually service-connected disabilities caused or contributed to the Veteran's death.  

The Certificate of Death states that on July [redacted], 2003, the Veteran died of hepatic failure due to cryptogenic cirrhosis due to mustard gas exposure due to military service.  The reference to mustard gas exposure due to military service was presumably based on a history provided by the appellant.  This is because, for the reasons set forth below, there is no competent or credible lay or medical evidence of record indicating a relationship between the Veteran's cirrhosis and his alleged in-service mustard gas exposure.  Furthermore, as discussed below, there is no objective evidence that the Veteran was exposed to mustard gas in service.  

The Veteran was not service-connected for hepatic failure or cryptogenic cirrhosis during his lifetime.  The Veteran was service-connected for the following disabilities at the time of his death: psychophysiological gastrointestinal reaction syndrome, rated 100 percent disabling, and residuals of a hemorrhoidectomy, rated 0 percent disabling.  

Service connection for the cause of the Veteran's death cannot be granted on the basis that his service-connected disabilities principally caused his death.  38 C.F.R. § 3.312.  The appellant has not made any such allegation in the years since the Veteran's death.  The evidence of record does not otherwise suggest that any of the Veteran's service-connected disabilities directly caused his death.  The death certificate did not list a psychophysiological gastrointestinal reaction syndrome or residuals of a hemorrhoidectomy among the causes of death.  Furthermore, the death certificate did not list any type of psychiatric, gastrointestinal or rectal condition among the causes of death.

In light of the foregoing, the Board finds that neither of the Veteran's service-connected disabilities was a principal cause of his death.  The Board now turns to consider whether the causes of the Veteran's death could have been service-connected.  

Cirrhosis is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a) ; therefore, 38 C.F.R. § 3.303(b)  applies.  Walker v. Shinseki, 708 F.3d 1331, 1337   (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cirrhosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

When the "chronic disease" standards are not met, service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The appellant does not contend, nor does the evidence of record suggest, that cirrhosis was present during service, present continuously since service, or manifest within one year of separation.  The Veteran's service treatment records do not show complaints, symptoms, treatment, or diagnosis of cirrhosis or any type of liver condition.  His February 1963 separation examination report indicates "normal" findings for all of the Veteran's organ systems and does not note any liver or digestive system problems.  As a result, service connection for cirrhosis as the cause of the Veteran's death as a "chronic disease" is not warranted.  See Walker, 708 F.3d at 1337.  

As service connection for cirrhosis as the cause of the Veteran's death as a "chronic disease" is not warranted, the requirements of another presumption or the three required elements direct service connection must be met in order to grant service connection for the cause of the Veteran's death for cirrhosis as well as hepatic failure.  

The appellant alleges that the Veteran was exposed to mustard gas during his service at Dugway Proving Grounds in Utah in 1951, and that this exposure caused many of his later health problems.   It appears the appellant alleged in her April 2005 statement that the Veteran's cirrhosis was caused by an unknown chemical in the mustard gas to which he was exposed.  

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to a veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 

See 38 C.F.R. § 3.316 (2013).

For claims involving exposure to mustard gas, the appellant must provide evidence of in-service exposure and a diagnosis of current disability.  Assuming there is sufficient evidence of in-service exposure to mustard gas, the Veteran is relieved of the burden of providing medical evidence of a nexus between a current disability listed under 38 C.F.R. § 3.316 and the in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See 38 C.F.R. § 3.316 ; see also Pearlman  v. West, 11 Vet. App. 443, 446   (1998).

Initially, there is no evidence of record that the Veteran was ever diagnosed with one of the disabilities listed 38 C.F.R. § 3.316, which may be presumed related to mustard gas exposure.  The Veteran's cause of death, hepatic failure due to cryptogenic cirrhosis, is not a condition that is presumed by VA to be related to mustard gas exposure.  Furthermore, neither of the Veteran's service-connected disabilities, psychophysiological gastrointestinal reaction syndrome and residuals of a hemorrhoidectomy, is included in the list of disabilities which may be presumed related to mustard gas exposure.  

Throughout the course of the appeal period, the RO completed all necessary development to determine whether the Veteran was exposed to mustard gas during service in accordance with the procedures outlined in the Veterans Benefits Administration (VBA) Adjudication Manual.  See M 21-1MR, Part IV, subpart ii, Chapter 1, Section F., para 22.  Indeed, April 2010 and September 2013 responses from the Department of Defense indicated the Veteran was not included in any databases related to mustard gas exposure, and there was no evidence of full body testing or human exposure field testing in any files related to the Veteran.  

During his lifetime, the Veteran repeatedly asserted that he was exposed to mustard gas during service, and described an incident in the autumn of 1951 at Dugway Proving Grounds wherein he vomited inside the rubber suit he was wearing, possibly due to a leak in the suit, and was subsequently hospitalized.  He also submitted a statement from fellow service-member, Mr. J.M.  Mr. J.M.'s April 1955 statement described an incident at Dugway Proving Grounds in 1951 during which it appeared the Veteran was exposed to mustard gas.  Mr. J.M. stated the Veteran was on duty as a range guard one day when a test was being conducted, and that the Veteran was hospitalized after having some reaction to the test.  The Veteran's available service treatment records show that he was hospitalized at the Army hospital at Dugway Proving Grounds and granted ten days convalescent leave in October 1951.  This hospitalization record contains no indication that the Veteran was exposed to mustard gas.  

The appellant, and the Veteran during his lifetime, repeatedly asserted that he was exposed to mustard gas in service.  The Board does not doubt that the Veteran may have been exposed to some sort of gas during training, such as tear gas.  And the Veteran and the other witnesses may have believed it was the gas released during the training exercise was mustard gas.  But in order to receive benefits based on mustard gas exposure, VA law, regulations, and procedures require that such exposure must be substantiated by service department records.  This is because mustard gas testing was limited to secret tests of protective equipment during World War II.  See 59 Fed. Reg. 42497-01 (Final Rule, August 18, 1994).  The Veteran did not begin active duty service until many years after World War II.   Under the circumstances of this case, there is simply no objective evidence of record indicating mustard gas exposure, which is required by the VBA Adjudication Manual, as specified under M 21-1MR, Part IV, subpart ii, Chapter 1, Section F., para 22.  All necessary development was completed and resulted in a negative response from the Department of Defense on multiple occasions.  As there is no objective evidence of in-service mustard gas exposure or of a diagnosis of a condition presumed by VA to be related to such exposure, service connection for the Veteran's cause of death cannot be granted based on mustard gas exposure, either presumptively under 38 C.F.R. § 3.316 or otherwise.  

For the sake of completeness, the Board will proceed with analyzing the service connection claim for the Veteran's cause of death on a direct basis.  As noted above, the Veteran's available service treatment records do not show complaints, symptoms, treatment or diagnosis of any type of liver condition.  There is no evidence that the Veteran ever asserted his liver problems began in service.  The appellant asserted in her April 2005 statement that the Veteran's cirrhosis was caused by an unknown chemical, which she appeared to link to his alleged in-service mustard gas exposure.  As noted above, there is no objective evidence of in-service mustard gas exposure.  No other evidence relating to in-service incurrence or aggravation of the Veteran's hepatic failure due to cirrhosis has been submitted.  As there is no evidence that the Veteran's cirrhosis or liver failure was incurred or aggravated during his active service, the second element of a claim of service connection is not met on a direct basis.  

The Board concludes that the Veteran's cirrhosis and liver failure are not disabilities for which service connection could have been granted.  Thus, service connection for the cause of the Veteran's death cannot be granted directly for these disabilities.  38 C.F.R. § 3.312.  

Neither of the Veteran's service-connected disabilities was a principal cause of his death, and the Veteran's cirrhosis and liver failure were not disabilities for which service connection could have been granted.  The Board now turns to the last remaining theory of the case and the appellant's contentions that the Veteran's service-connected disabilities contributed to the cause of his death.  

The appellant has generally asserted throughout the course of the appeal that the Veteran's in-service mustard gas exposure led to his service-connected psychophysiological gastrointestinal reaction syndrome, and that this long-term, debilitating condition hastened the Veteran's death from hepatic failure due to cirrhosis.  It does not appear from the evidence of record that the appellant has ever asserted the Veteran's service-connected residuals of a hemorrhoidectomy contributed in any way to the Veteran's death.  

The appellant has submitted two medical opinions regarding a relationship between the Veteran's service-connected disabilities and his death.  The first is a September 2004 opinion from the Veteran's private physician, Dr. W.L.  Dr. W.L. stated that the Veteran had a history of mustard gas exposure in service, although records of such exposure were not available.  He then stated the following: 

Due to this exposure [the Veteran] became disabled and apparently had a conversion reaction regarding his fear of health consequences of his exposure.  More probable than not this service link [sic] exposure was related to his life long illness and conversion reaction that subsequently resulted in his death at 73 years of age.

Dr. W.L. went on to state that in 1991, VA officially acknowledged that soldiers exposed to mustard gas had multiple problems related to the exposure, such as psychological disorders.  Dr. W.L. then opined that the Veteran suffered from a psychological disorder in the form of a conversion reaction.  

The Board finds Dr. W.L.'s September 2004 opinion it is of little, if any probative value.  The opinion does not address the Veteran's cause of death, hepatic failure due to cryptogenic cirrhosis, and does not discuss a relationship between the Veteran's cause of death and his service-connected psychophysiological gastrointestinal reaction syndrome.  Although the Veteran was service-connected for a psychological disorder at the time of his death, Dr. W.L. did not indicate any specific manner in which this service-connected disability contributed to the Veteran's death from hepatic failure due to cirrhosis.  The opinion simply refers to a "life long illness" that "subsequently resulted in his death."  As such, the Board finds this opinion is not entitled to significant probative weight.  

The appellant also submitted a July 2005 statement from Dr. B.B., the Veteran's treating VA physician during his lifetime.  Dr. B.B. stated the following: 

The death certificate lists [the Veteran's] direct cause of death as 'complications of Chronic Lung Disease.'  He was service-connected at 100 percent for a conversion reaction which followed exposure to mustard gas on November 19, 1951 when he suffered nausea and vomiting.  It is well known that mustard gas has a respiratory toxicity and in [the Veteran's] case it should be a contributing and aggravating factor of his respiratory compromise.

The medical evidence of record shows the Veteran did suffer from a lung condition during his lifetime.  However, there is no indication of any lung condition on the death certificate, and the certificate does not list 'complications of chronic lung disease' among the causes of death.  Although the appellant has submitted many copies of the Veteran's death certificate throughout the appeal, each of these copies appears identical and lists the cause of death as hepatic failure due to cryptogenic cirrhosis.  As Dr. B.B.'s opinion appears to stem from the incorrect factual premise that the Veteran's cause of death was chronic lung disease, the Board finds his opinion of little probative value.  

In May 2001, the Veteran underwent a VA medical examination to evaluate his liver condition and any possible relationship to his service-connected psychophysiological gastrointestinal reaction syndrome or his in-service gastrointestinal symptoms.  On examination, the examiner obtained a thorough history from the Veteran and the appellant and reviewed the Veteran's service treatment records showing gastrointestinal symptoms in 1952.  The examiner also consulted the staff gastroenterologist prior to rendering an opinion.  The examiner then opined that the Veteran's current gastrointestinal and liver problems presented in older age, and were unlikely to be related to his 1952 gastrointestinal symptoms.  The examiner concluded that there was no medical reason to connect the Veteran's gastrointestinal symptoms of 50 years ago with his current gastrointestinal and liver problems.  

For the reasons discussed above, the appellant has not submitted any credible lay or medical evidence regarding a relationship between the Veteran's service-connected psychophysiological gastrointestinal reaction syndrome and his cause of death, hepatic failure due to cryptogenic cirrhosis.  There is no other medical evidence of record suggesting such a relationship or suggesting that the Veteran's service-connected disabilities contributed in any way to his death. 

The Board recognizes the appellant's belief that the Veteran's in-service experiences and/or service-connected disabilities contributed to his death.  However, as a layperson, she is unfortunately unable to provide a complex medical opinion on the issue of whether the Veteran's death was related to in-service symptoms or events, or to his service-connected disabilities.   See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   There is no competent evidence of record to suggest that the Veteran's service-connected disabilities contributed to his death from hepatic failure due to cryptogenic cirrhosis.  Thus, the competent evidence of record does not support the appellant's theory.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312.  

The Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

III. Entitlement to DIC Benefits under 38 U.S.C.A. § 1318

All § 1318 bases for an award of DIC are an intrinsic part of a DIC claim in those cases in which service connection for the cause of the Veteran's death is denied and the Veteran had a totally disabling service-connected condition at the time of death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  Dependency and indemnity compensation benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected when, in pertinent part, the following conditions are met:  

(1) the veteran's death was not caused by his or his own willful misconduct and either the veteran was in receipt of or was entitled to receive compensation at the time of death for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 years or more immediately preceding death or, if totally rated for a lesser period, the veteran was so rated continuously for a period of not less than five years from the date of the veteran's discharge from active duty; or

(2) the veteran would have been entitled to receive a 100 percent disability rating for such time period but for factors such as the receipt of military retired pay or clear and unmistakable error in a final rating or Board decision.  38 U.S.C. § 1318 (West 2002).  

A VA regulation, 38 C.F.R. § 3.22 (2012), provides, in relevant part, that:

(a) Even though a veteran died of non- service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) The veteran's death was not the result of his own willful misconduct, and (2) At the time of death, the veteran was receiving, or was entitled to receive, compensation for service- connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death.

(b) For purposes of this section, "entitled to receive" means that at the time of death, the veteran had service- connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the veteran; (3) The veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error [CUE] in a VA decision concerning the issue of service connection, disability evaluation, or effective date.

In this case, it is apparent that the criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the evidence of record.  The record does show that the Veteran died of natural causes and not as the result of willful misconduct.  At the time of his death, the Veteran was in receipt of a 100 percent disability rating for his service-connected psychophysiological gastrointestinal reaction syndrome.  The effective date of this rating was October 20, 2000.  The Veteran died in July 2003; his 100 percent rating had been in effect for two years and nine months, not the necessary ten years preceding death.  As the Veteran was not continuously rated as totally disabled since the time of his discharge from service or for ten years prior to his death, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1)  and 38 C.F.R. §§ 3.22(a)(1), (2)(i)  or (ii).  

The Board has reviewed the appellant's submissions and can detect no challenge to a rating decision, issued during the Veteran's life, which failed to award total disability compensation due solely to CUE concerning the issue of service connection, disability evaluation, or effective date.  The appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2)  and 38 C.F.R. §§ 3.22(b)(3) . 

Alternative entitlement is available for former prisoners of war (POW).  See 38 U.S.C. § 1318(b)(3).  The Veteran's service record does not show that he was a POW during his period of active duty.  DIC benefits are not available to the appellant under 38 U.S.C. § 1318(b)(3)  and 38 C.F.R. §§ 3.22(a)(1), (2)(iii) .

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318.   Rodriguez v. Peake, 511 F.3d 1147, 1156   (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  Excepting the possibility of CUE in a rating decision during the Veteran's lifetime, arguments that the Veteran could or should have received a total rating for the appropriate period during life are known as "hypothetical entitlement."  Id.  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22  prevented any consideration of "hypothetical entitlement" claims, including any claims pending on that date.  See Tarver, supra.  Therefore, consideration of "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Again, the Board has considered the benefit of the doubt rule for this claim, but as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318 , the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert, supra. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


